DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharfer et al. (CN106575743A).
Regarding Claim 1, CN’743 teaches a method of dispensing a fluid in a semiconductor manufacturing process (e.g. electrode comprising semiconductor materials, [0007]), comprising: providing a substrate 170; positioning a nozzle 100 above the substrate (Fig. 1a); determining a cross-sectional shape of the nozzle (variable internal volume [0038] with deformable flexible element, [0055]); configuring the nozzle to have the determined cross-sectional shape (Figs. 1a, 1c); and applying the fluid to the substrate through the nozzle with the determined cross-sectional shape [0058].

Regarding Claim 3, configuring of the nozzle includes forming a tapered sidewall along a longitudinal axis of the nozzle. E.g. Figures 1c and 1d show tapered sections. 
Claim(s) 18- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIntyre (US 4,891,249).
Regarding Claim 18, McIntyre (US’249) teaches  method of dispensing a fluid, comprising: providing a substrate ; positioning a nozzle above the substrate (Web S) (Abstract; Fig. 5C; col. 3, lines 57-59; ); positioning a gas sprayer 8 in a proximate region of the nozzle (Fig. 2A; col. 6, lines 34-47); flowing the fluid to the substrate through the nozzle (Fig. 2A); and blowing a gas through the gas sprayer towards the nozzle, thereby changing an ambient pressure in the proximate region of the nozzle (inherent) and consequently changing a cross-sectional profile of a path of the fluid leaving the nozzle  (Fig. 2A; col. 6, lines 34-47).  
Regarding Claim 19, US’249 teaches a change of ambient pressure from a first pressure to a second pressure larger than the first, and a second pressure larger than the second, since it teaches increasing trim air to change the coating patter width, wherein the coating pattern width is periodic in an hourglass shape (Figs. 7C; col. 7, lines 4-12). US’249 suggests varying trim, and thus air pressure, to change coating pattern width, including a programmable cyclic volume variation of air supply
Regarding Claim 20, the changing of the ambient pressure is during the flowing of the fluid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharfer et al. (CN106575743A) in view of Jeong (US 2006/0283535).

Regarding Claim 11, CN’743 teaches a method of dispensing a fluid in a semiconductor manufacturing process, comprising:; positioning a nozzle above the substrate, the nozzle having an initial cross- sectional shape; applying a mechanical force on an outer surface of the nozzle, such that the nozzle having an adjusted cross-sectional shape that is different from the initial cross- sectional shape; and flowing the fluid through the nozzle towards the substrate (Figs. 1a, c, and d; [0007, 0024, 0038,0055,0058]).  
CN’743 fails to teach securing a substrate on a chuck. Fixing a substrate on a chuck was conventional in the prior art at the time of invention. For example, US’535 describes affixing a substrate to a spin chuck 5 in order to apply a fluid to it with a nozzle in prior art (Fig. 1; [0011-0012]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of CN’743 by affixing a substrate to a chuck, because it was conventional in the prior art and also because US’535 suggests affixing a substrate to a chuck to apply material to it with a nozzle.
Regarding Claim 12, CN’743 fails to teach spinning a substrate. Spinning a substrate to apply a coating to it with a nozzle (as in spin coating) was conventional in the prior art at the time of invention. For example, US’535 describes spinning a substrate in order to apply a fluid to it with a nozzle in the prior art (Fig. 1; [0011-0012]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of CN’743 by spinning a substrate, because it was conventional 
Regarding Claim 13, applying mechanical force is during the flowing of the fluid (Figs. 1a, c, and d; [0024-0025]).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharfer et al. (CN106575743A) in view of Yapel et al. (US 2012/0315378).
Regarding Claim 5, CN’743 teaches actuators 124a,b [0045,0046], which appear to have a shape of a rod or “pin” (Figs. 1a, c, and d). However, CN’743 fails to expressly teach a shape. Yapel (US’378) teach an analogous process for changing the cross-sectional shape of a bore of a nozzle with actuators (Abstract), but without a flexible element. It suggests that actuators can include bolts [0114] or bar [0005, 0027], either of which can reasonably be considered a kind of “pin.” It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of CN’743 with actuators which are pins, because both CN’743 and US’378 suggest actuators which have a shape of a pin for changing a cross-sectional dimension of a nozzle bore.
Regarding Claim 6, CN’743 (Figs. 1a, c, and d) suggests moving an actuator horizontally. Moreover, a modification of orientation such that actuators move horizontally is a prima facie obvious change in orientation.
Regarding Claim 7, CN’743 fails to teach applying a gaseous pressure towards the plurality of pins. US’378 suggests that an actuator can be pneumatic [0114]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of CN’743 in view of US’378 by applying a gaseous pressure towards the plurality of pins, because US’378 suggests applying gaseous pressure (pneumatic) towards the actuators.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharfer et al. (CN106575743A) in view of Asakawa et al. (US 2014/0332606).

Regarding Claim 10, US’606 suggests that the gas can be inert gas [0040]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of CN’743 by using an inert gas, because US’606 suggests using an inert gas, and it would be obvious to use a gas which does not react with the material to be applied to a substrate or which excludes other reactive gases (e.g. O2) from the material.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharfer et al. (CN106575743A) in view of Jeong (US 2006/0283535) as applied to Claim 11 above, and further in view of Yapel et al. (US 2012/0315378).
Regarding Claim 14, CN’743 teaches actuators 124a,b [0045,0046], which appear to have a shape of a rod or “pin” (Figs. 1a, c, and d), and the mechanical force includes pressing at least two layers of actuators towards an outer surface of the nozzle (Figs. 1a, c, d; [0046]). However, the combination of CN’743 in view of US’535 fails to expressly teach pins as actuators. Yapel (US’378) teach an analogous process for changing the cross-sectional shape of a bore of a nozzle with actuators (Abstract), but without a flexible element. It suggests that actuators can include bolts [0114] or bars [0005, 0027], either of which can reasonably be considered a kind of “pin.” It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of CN’743 in 
Regarding Claim 15, CN’743 teaches that an actuator is in contact with the flexible element (with an outer surface) to provide a force for deformation [0046, 0024]. CN’743 fails to teach that an actuator is not in contact with the outer surface of the nozzle. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of CN’743 in view of US’535 and US’378 by having at least one pin not in contact with the outer surface of the nozzle in order to remove a force from the flexible membrane when a deforming force is not desired.
Regarding Claim 16, CN’743 suggests at least two layers of pins (Figs. 1a, c, d) to achieve or maintain a desired shape [0046]. CN’743 fails to teach a specific pin pitch (distance between pins) or width. Clearly, the distance between layers of pins must be equal to or more than a width of a pin, and CN’743 shows pins which have a pitch which is greater than a width (Figs. 1a, c, and d). The combination of CN’743 in view of US’535 fails to teach the recited width: pitch ratio. US’378 suggests that actuators may need to be individually adjusted to provide a desired thickness profile [0007]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of CN’743 in view of US’535 and US’378 by optimizing the pin pitch:width ratio to within the recited range through routine optimization in order to provide a desired level of control of the profile with greater control achieved with more pins spaced closer together and less control achieved with fewer pins spaced farther apart.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE

Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712